UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31899 WHITING PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0098515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Broadway, Suite 2300 Denver, Colorado 80290-2300 (Address of principal executive offices) (Zip code) (303) 837-1661 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Number of shares of the registrant’s common stock outstanding at April 15, 2010:50,992,858 shares. TABLE OF CONTENTS Certain Definitions 1 PART I — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 2 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 2 Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 5 Consolidated Statements of Stockholders’ Equity and Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 35 PART II — OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 6. Exhibits 36 Ceritfication by the Chairman, President and Chief Executive Officer Certification by the Vice President and Chief Financial Officer Written Statement of the Chairman, President and Chief Executive Officer Written Statement of the Vice President and Chief Financial Officer Table of Contents CERTAIN DEFINITIONS Unless the context otherwise requires, the terms “we,” “us,” “our” or “ours” when used in this report refer to Whiting Petroleum Corporation, together with its consolidated subsidiaries.When the context requires, we refer to these entities separately. We have included below the definitions for certain terms used in this report: “Bbl” - One stock tank barrel, or 42 U.S. gallons liquid volume, used in this report in reference to oil and other liquid hydrocarbons. “Bcf” - One billion cubic feet of natural gas. “BOE” - One stock tank barrel equivalent of oil, calculated by converting natural gas volumes to equivalent oil barrels at a ratio of six Mcf to one Bbl of oil. “FASB ASC” - The Financial Accounting Standards Board Accounting Standards Codification. “GAAP” - Generally accepted accounting principles in the United States of America. “MBbl” - One thousand barrels of oil or other liquid hydrocarbons. “MBOE” - One thousand BOE. “MBOE/d” - One thousand BOE per day. “Mcf” - One thousand cubic feet of natural gas. “MMBbl” - One million barrels of oil or other liquid hydrocarbons. “MMBOE” - One million BOE. “MMBtu” - One million British Thermal Units. “MMcf” - One million cubic feet of natural gas. “MMcf/d” - One MMcf of natural gas per day. “plugging and abandonment” - Refers to the sealing off of fluids in the strata penetrated by a well so that the fluids from one stratum will not escape into another or to the surface.Regulations of many states require plugging of abandoned wells. “working interest” - The interest in a crude oil and natural gas property (normally a leasehold interest) that gives the owner the right to drill, produce and conduct operations on the property; to share in production, subject to all royalties, overriding royalties and other burdens; and to share in all costs of exploration, development, operations and all risks in connection therewith. 1 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements WHITING PETROLEUM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable trade, net Derivative assets Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT: Oil and gas properties, successful efforts method: Proved properties Unproved properties Other property and equipment Total property and equipment Less accumulated depreciation, depletion and amortization ) ) Total property and equipment, net DEBT ISSUANCE COSTS DERIVATIVE ASSETS OTHER LONG-TERM ASSETS TOTAL $ $ See notes to consolidated financial statements. (Continued) 2 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued capital expenditures Accrued liabilities Accrued interest Oil and gas sales payable Accrued employee compensation and benefits Production taxes payable Deferred gain on sale Derivative liabilities Deferred income taxes Tax sharing liability Total current liabilities NON-CURRENT LIABILITIES: Long-term debt Deferred income taxes Derivative liabilities Production Participation Plan liability Asset retirement obligations Deferred gain on sale Tax sharing liability Other long-term liabilities Total non-current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock, $0.001 par value, 5,000,000 shares authorized; 6.25% convertible perpetual preferred stock, 3,450,000 shares issued and outstanding as of March 31, 2010 and December 31, 2009, aggregate liquidation preference of $345,000,000 3 3 Common stock, $0.001 par value, 75,000,000 shares authorized; 51,436,486 issued and 50,992,858 outstanding as of March 31, 2010, 51,363,638 issued and 50,845,374 outstanding as of December31, 2009 51 51 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL $ $ See notes to consolidated financial statements. (Concluded) 3 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended March 31, REVENUES AND OTHER INCOME: Oil and natural gas sales $ $ Gain on hedging activities Amortization of deferred gain on sale Interest income and other Total revenues and other income COSTS AND EXPENSES: Lease operating Production taxes Depreciation, depletion and amortization Exploration and impairment General and administrative Interest expense Change in Production Participation Plan liability Commodity derivative (gain) loss, net ) Total costs and expenses INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT): Current ) Deferred ) Total income tax expense (benefit) ) NET INCOME (LOSS) ) Preferred stock dividends ) - NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ ) EARNINGS (LOSS) PER COMMON SHARE, BASIC $ $ ) EARNINGS (LOSS) PER COMMON SHARE, DILUTED $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC WEIGHTED AVERAGE SHARES OUTSTANDING, DILUTED See notes to consolidated financial statements. 4 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Deferred income tax expense (benefit) ) Amortization of debt issuance costs and debt discount Accretion of tax sharing liability Stock-based compensation Amortization of deferred gain on sale ) ) Undeveloped leasehold and oil and gas property impairments Change in Production Participation Plan liability Unrealized (gain) loss on derivative contracts ) Other non-current ) Changes in current assets and liabilities: Accounts receivable trade ) Prepaid expenses and other ) Accounts payable and accrued liabilities ) Accrued interest Other current liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquisition capital expenditures ) ) Drilling and development capital expenditures ) ) Proceeds from sale of oil and gas properties - Other - 84 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock - Preferred stock dividends paid ) - Long-term borrowings under credit agreement Repayments of long-term borrowings under credit agreement ) ) Restricted stock used for tax withholdings ) ) Net cash provided by (used in) financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Cash paid for income taxes $ $
